CRISWELL, Judge,
specially concurring.
Since I consider the result reached by the majority to be correct, I concur, generally, with Parts II and III of the majority opinion. I write separately, however, because I am not positive of the soundness of either Pinkard Construction Co. v. Industrial Commission, 694 P.2d 858 (Colo.App.1984) or Grover v. Industrial Commission, 739 P.2d 900 (Colo.App.1987).
In my view, § 8-53-113, C.R.S. (1986 Repl. Vol. 3B), which requires a petition to reopen a claim to be filed in order to end or diminish medical benefits, contemplates that such benefits as may be necessary to “relieve from the effects of the injury,” § 8-49-101(l)(a), C.R.S. (1986 Repl. Vol. 3B), shall continue to be provided beyond the date that a final order is entered.
Nevertheless, since all members of the division agree that the special circumstances portrayed by this record mandate that claimant be provided with further medical benefits without there being an order to reopen, I find no need for either Pinkard or Grover to be reconsidered here.